demonstrate that he was entitled to any additional credits. A prisoner
                 has no right to employment while in prison, and therefore, appellant
                 cannot demonstrate that the lack of employment and opportunity to earn
                 statutory work credits violated any protected right. See NRS 209.461(1),
                 (6); Collins v. Palczewski, 841 F. Supp. 333, 336-37 (D. Nev. 1993)
                 (recognizing that a prisoner has no independent constitutional right to
                 employment and that the Nevada statutes do not mandate employment).
                 Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                   Ping


                                                                                J.
                                                             aesar
                                                   Parraguirre



                                                   Saitta


                 cc:   Hon. Elissa F. Cadish, District Judge
                       Tony Smith
                       Attorney General/Las Vegas
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e